Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending May 31, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,262,483.29 Remitted: $1,267,147.25 * *Includes $58,505.86 collected in April and remitted in May.Difference between total collected and total remitted amount reflects $53,841.90 collected in May and remitted in June. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of June 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending June 30, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,212,605.71 Remitted: $1,120,136.92 * *Includes $53,841.90 collected in May and remitted in June.Difference between total collected and total remitted amount reflects $146,310.69 collected in June and remitted in July. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of July 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending July 31, 2013 Investment Cost RecoveryGroup Total Collected: $1,598,241.01 Remitted: $1,693,056.11* *Includes $146,310.69 collected in June and remitted in July.Difference between total collected and total remitted amount reflects $51,495.59 collected in July and remitted in August. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day ofAugust 2013 ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For Month Ending: August 31, 2013 Investment Cost RecoveryGroup Total IRC’s Collected and Remitted Collected:$1,964,947.98 Remitted: $1,832,363.49* *Includes $51,495.59collected in July and remitted in August.Difference between total collected and total remitted amount reflects $184,080.08 collected in August and remitted in September. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day ofSeptember 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For Month Ending: September 30, 2013 Investment Cost RecoveryGroup Total IRC’s Collected and Remitted Collected:$2,211,403.77 Remitted: $2,197,965.29* *Includes $184,080.08collected in August and remitted in September.Difference between total collected and total remitted amount reflects $197,518.56 collected in September and remitted in October. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day ofOctober 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending October 31, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $2,290,757.38 Remitted: $2,404,317.92* *Includes $197,518.56 collected in September and remitted in October.Difference between total collected and total remitted amount reflects $83,958.02 collected in October and remitted in November. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day ofNovember 2013 ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer
